Case 4:19-cr-00160-SDJ-KPJ Document 216 Filed 07/07/20 Page 1 of 5 PageID #: 646



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA,                          §
                                                     §
                                                     §
  v.                                                 § CASE NUMBER 4:19-CR-00160-SDJ
                                                     §
                                                     §
  NICOLE RENE MARTINEZ (2),                          §
                                                     §

          FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
               BEFORE THE UNITED STATES MAGISTRATE JUDGE

        By order of the District Court, this matter is referred to the undersigned United States

 Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

 statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

 28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

        On July 7, 2020, this case came before the undersigned United States Magistrate Judge for

 entry of a guilty plea by Defendant, Nicole Rene Martinez, to Count Two of the Second

 Superseding Indictment. Count Two alleges sometime in or around January 2018, and

 continuously thereafter up to an including November 13, 2019, in the Eastern District of

 Texas, Defendant, Nicole Rene Martinez, did knowingly and intentionally commit the

 offense of Conspiracy to Possess with Intent to Manufacture and Distribute Methamphetamine

 in violation of 21 U.S.C. § 846.

        Defendant entered a plea of guilty to Count Two of the Second Superseding Indictment

 into the record at the hearing. After conducting the proceeding in the form and manner prescribed

 by Federal Rule of Criminal Procedure 11, the undersigned finds:




                                                 1
Case 4:19-cr-00160-SDJ-KPJ Document 216 Filed 07/07/20 Page 2 of 5 PageID #: 647



          a.       Defendant, after consultation with her attorney, has knowingly, freely, and

 voluntarily consented to the administration of the guilty plea in this case by a United States

 Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

 sentence by the District Court;

          b.       Defendant and the Government have entered into a plea agreement which was

 disclosed and addressed in open court, entered into the record, and placed under seal. Defendant

 verified that she understood the terms of the plea agreement, and acknowledged that it was her

 signature on the plea agreement. To the extent the plea agreement contains recommendations and

 requests pursuant to FED. R. CRIM. P. 11 (c)(1)(B), the Court advises Defendant that she has no

 right to withdraw the plea if the Court does not follow the particular recommendations or requests.

 To the extent that any or all of the terms of the plea agreement are pursuant to Rule 11(c)(1)(A) or

 (C), the undersigned advises Defendant that she will have the opportunity to withdraw her plea of

 guilty should the Court not follow those particular terms of the plea agreement; 1

          c.       Defendant is fully competent and capable of entering an informed plea, Defendant

 is aware of the nature of the charges and the consequences of the plea, and the plea of guilty is



 1. “(3) Judicial Consideration of a Plea Agreement.
 (A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
 agreement, reject it, or defer a decision until the court has reviewed the presentence report.
 (B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
 that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
 (4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the
 extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included
 in the judgment.
 (5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
 Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
 camera):
 (A) inform the parties that the court rejects the plea agreement;
 (B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
 an opportunity to withdraw the plea; and
 (C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
 toward the defendant than the plea agreement contemplated.” FED. R. CRIM. P. 11(c)(3)-(5).

                                                           2
Case 4:19-cr-00160-SDJ-KPJ Document 216 Filed 07/07/20 Page 3 of 5 PageID #: 648



 made freely, knowingly, and voluntarily. Upon addressing Defendant personally in open court, the

 undersigned determines that Defendant’s plea is knowing and voluntary and did not result from

 force, threats, or promises (other than the promises set forth in the plea agreement). See FED. R.

 CRIM. P. 11(b)(2); and

        d.      Defendant’s knowing and voluntary plea is supported by an independent factual

 basis establishing each of the essential elements of the offense and Defendant realizes that her

 conduct falls within the definition of the crime charged under 21 U.S.C. § 846.

                                  STATEMENT OF REASONS

        As factual support for Defendant’s guilty plea, the Government presented a factual basis.

 See Factual Basis and Stipulation. In support, the Government would prove that Defendant is one

 and the same person charged in the Second Superseding Indictment and that the events described

 in the Second Superseding Indictment occurred in the Eastern District of Texas. The Government

 would also have proven, beyond a reasonable doubt, each and every essential element of the

 offense as alleged in Count Two of the Second Superseding Indictment through the testimony of

 witnesses, including expert witnesses, and admissible exhibits. In support of Defendant’s plea,

 the undersigned incorporates the proffer of evidence described in detail in the factual basis and

 stipulation, filed in support of the plea agreement.

        Defendant, Nicole Rene Martinez, agreed with and stipulated to the evidence presented in

 the factual basis. Counsel for Defendant and the Government attested to Defendant’s competency

 and capability to enter an informed plea of guilty. Defendant agreed with the evidence presented

 by the Government and personally testified that she was entering her guilty plea knowingly, freely,

 and voluntarily.




                                                   3
Case 4:19-cr-00160-SDJ-KPJ Document 216 Filed 07/07/20 Page 4 of 5 PageID #: 649



                                RECOMMENDED DISPOSITION

        IT IS THEREFORE the recommendation of the undersigned United States Magistrate

 Judge that the District Court accept the Guilty Plea of Defendant, which the undersigned

 determines to be supported by an independent factual basis establishing each of the essential

 elements of the offense charged in Count Two of the Second Superseding Indictment. It is also

 recommended that the District Court defer acceptance of the plea agreement until after review of

 the presentence report. Accordingly, it is further recommended that Nicole Rene Martinez be

 finally adjudged guilty of the charged offense under Title 21 U.S.C. § 846.

        If the plea agreement is rejected and Defendant still persists in the guilty plea, the

 disposition of the case may be less favorable to Defendant than that contemplated by the plea

 agreement. Defendant is ordered to report to the United States Probation Department for the

 preparation of a presentence report. Defendant has the right to allocute before the District Court

 before imposition of sentence.

                                           OBJECTIONS

        Pursuant to 28 U.S.C. § 636(b)(1)(c), each party to this action has the right to file objections

 to this report and recommendation. Objections to this report must: (1) be in writing, (2) specifically

 identify those findings or recommendations to which the party objects, and (3) be served and filed

 within fourteen (14) days after being served with a copy of this report, and (4) be no more than

 eight (8) pages in length. See 28 U.S.C. § 636(b)(1)(c) (2009); FED. R. CIV. P. 72(b)(2); Local Rule

 CV-72(c). A party who objects to this report is entitled to a de novo determination by the United

 States District Judge of those proposed findings and recommendations to which a specific

 objection is timely made. See 28 U.S.C. § 636(b)(1) (2009); FED R. CIV. P. 72(b)(3).




                                                   4
    Case 4:19-cr-00160-SDJ-KPJ Document 216 Filed 07/07/20 Page 5 of 5 PageID #: 650



            A party’s failure to file specific, written objections to the proposed findings of fact and

     conclusions of law contained in this report, within fourteen (14) days of being served with a copy

     of this report, bars that party from: (1) entitlement to de novo review by the United States District

     Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276–
.
     77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

     of fact and conclusions of law accepted by the United States District Judge, see Douglass v. United

     Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).


             So ORDERED and SIGNED this 7th day of July, 2020.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                      5
